
	
		I
		111th CONGRESS
		1st Session
		H. R. 4002
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Hensarling
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to clarify that any
		  delay in changes to terms applies only to increases, not
		  decreases.
	
	
		1.Short titleThis Act may be cited as the Truth in
			 Lending Clarification Act of 2009.
		2.Clarification
			 that 45-day delay does not apply to reductions in interest rates and
			 feesSubsection (i) of section
			 127 of the Truth in Lending Act (15 U.S.C. 1637) (as added by section 101(a)(1)
			 of the Credit CARD Act of 2009) is amended by adding at the end the following
			 new paragraph:
			
				(5)ClarificationNo provision of this subsection shall be
				construed as preventing any creditor from putting any reduction in an annual
				percentage rate, any decrease or elimination of any fee imposed on any
				consumer, or any significant change in terms solely or primarily for the
				benefit of the consumer into effect
				immediately.
				.
		
